         Case 5:17-cv-00317-XR Document 113 Filed 09/18/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                       §
ex rel. TIFFANY MONTCRIEFF,                    §
ROBERTA MARTINEZ, and ALICIA                   §
BURNETT,                                       §
                                               §
                               Plaintiffs,     §       Civil Action No. SA-17-CV-00317-XR
                                               §
               v.                              §
                                               §
PERIPHERAL VASCULAR                            §
ASSOCIATES P.A.,                               §
                                               §
                               Defendant.      §

                      UNITED STATES’ STATEMENT OF INTEREST

       Although the government did not intervene in this case and is not a party, the government

remains the real party in interest. See 31 U.S.C. § 3730(d). Moreover, because the False Claims

Act is the government’s primary civil tool for prosecuting fraud, it has a substantial interest in the

development of FCA law. Accordingly, the government submits this statement of interest to

address certain issues raised by Defendant Peripheral Vascular Associates, P.A., in its summary

judgment briefing. See 28 U.S.C. § 517 (authorizing statements of interest).

       First, PVA cites United States v. AseraCare, Inc., 938 F.3d 1278 (11th Cir. 2019), for the

proposition that “[l]iability must be predicated on an objective falsehood and not a difference in

judgment or reasonable interpretation.” Dkt. 94 at 10-11. But the court in AseraCare did not hold

that the FCA generally requires objective falsity. Rather, the court explicitly limited its holding to

the hospice services at issue there in light of the special statutory and regulatory requirements

applicable to Medicare reimbursement—none of which apply here. The Court should, therefore,

not apply AseraCare to this case—let alone expand its holding.




                                                   1
         Case 5:17-cv-00317-XR Document 113 Filed 09/18/20 Page 2 of 11




       Second, PVA contends that the relators cannot establish materiality because the

government declined to intervene in this matter, was aware of the allegations, and continued to

pay PVA for the disputed services. See Dkt. 94 at 3-4, 23-24, 25-26; Dkt. 112 at 3, 20-24. To

start, the government’s decision to decline intervention is irrelevant to the merits of this case,

specifically materiality. Further, the governments’ awareness of the allegations of the case and

any continued payments are not dispositive of the materiality inquiry, which is holistic and requires

the consideration of several factors. The government urges the Court to follow the materiality

standard stated in Universal Health Services, Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989,

2003-04 (2016).

       Third, PVA contends that “Relator’s claims fail because their pursuit of non-intervened

FCA claims is a violation of the appointments clause and constitutional requirement of separation

of powers.” Dkt. 112 at 24. As PVA concedes, the Fifth Circuit (siting en banc) long ago rejected

these arguments, and this precedent binds the Court. See Riley v. St. Luke’s Episcopal Hosp., 252

F.3d 749, 752-758 (5th Cir. 2001).

       Aside from the issues discussed in this statement, the government takes no position as to

the merits of the parties’ motions for summary judgment. Neither the Court nor the parties should

construe the fact that the government is not providing its views on other arguments or issues as

support or opposition.

                                          ARGUMENT

  I.   AseraCare Does Not Apply to This Case.

       In AseraCare, the court stated the issue, “This case requires us to consider the

circumstances under which a claim for hospice treatment under Medicare may be deemed ‘false’

for purposes of the federal False Claims Act.” 938 F.3d at 1281. The court specified, “[T]he sole




                                                 2
         Case 5:17-cv-00317-XR Document 113 Filed 09/18/20 Page 3 of 11




question is whether the claims AseraCare submitted were reimbursable under the Medicare

framework for hospice care—that is, whether AseraCare’s certifications that patients were

terminally ill satisfied Medicare’s statutory and regulatory requirements for reimbursement. If

not, the claims are capable of being ‘false’ for FCA purposes.” Id. at 1291.

       The court held that “when a hospice provider submits a claim that certifies that a patient is

terminally ill ‘based on the physician’s or medical director’s clinical judgment regarding the

normal course of the individual’s illness,’ 42 U.S.C. § 1395f(7), 42 C.F.R. § 418.22(b), the claim

cannot be ‘false’—and thus cannot trigger FCA liability—if the underlying clinical judgment does

not reflect an objective falsehood.” AseraCare, 938 F.3d at 1296-97. The court added that ”in

order to show objective falsity as to a claim for hospice benefits, the Government must show

something more than the mere difference of reasonable opinion concerning the prognosis of a

patient’s likely longevity.” Id. at 1297-98.

       Subsequently, courts have recognized that AseraCare is limited to the unique Medicare

rules governing hospice care. See United States ex rel. Bell v. Garden Cross Care Center, LLC,

16-cv-961, 2019 WL 6493972, *5 n. 5 (M.D. Fla. Dec. 3, 2019) (“the language in AseraCare

limited its application to the context of Medicare reimbursement for hospice services”). Circuit

courts have rejected arguments based on AseraCare that the FCA generally requires “objective”

falsity. See United States v. Care Alternatives, 952 F.3d 89, 100-01 (3d Cir. 2020) (“[R]egarding

FCA falsity, we reject the objective falsehood standard. . . . We also find that a physician’s

judgment may be scrutinized and considered ‘false.’”); Winter ex rel. United States v. Gardens

Reg’l Hosp. & Med. Ctr., Inc., 953 F.3d 1108, 1113 (9th Cir. 2020) (“[A] plaintiff need not allege

falsity beyond the requirements adopted by Congress in the FCA. . . . Congress imposed no

requirement of proving “objective falsity,” and we have no authority to rewrite the statute to add




                                                3
         Case 5:17-cv-00317-XR Document 113 Filed 09/18/20 Page 4 of 11




such a requirement. A doctor’s clinical opinion must be judged under the same standard as any

other representation.”).

       PVA selectively quotes AseraCare, writing, “‘[A]bsent a showing of an objective and

knowing falsehood, the FCA is an inappropriate instrument to serve as the Government’s primary

line of defense against questionable claims . . . .’” Dkt. 94 at 15 (quoting AseraCare, 938 F.3d at

1301). But PVA’s ellipsis leave out the limiting clause: “for reimbursement of hospice benefits.”

AseraCare, 938 F.3d at 1301 (emphasis added). This Court should reject PVA’s invitation to

apply AseraCare to this case, which does not relate to hospice care and its special statutory and

regulatory requirements. Moreover, this Court should reject the invitation to expand AseraCare

to hold that the FCA requires objective falsity.

 II.   PVA Misconstrues the Materiality Standard.

           A. Materiality under Escobar

       In Escobar, the Supreme Court explained that “materiality looks to the effect on the likely

or actual behavior of the recipient of the alleged misrepresentation.” 136 S. Ct. at 2002 (internal

alterations omitted). A matter is material if: (1) a reasonable person would attach importance to

it in determining a choice of action in the transaction, or (2) the defendant knew or had reason to

know that the recipient of the representation attaches importance to the specific matter in

determining his choice of action, regardless whether a reasonable person would do so. Id. at 2002-

03.

       One of the factors identified by the Court was “the Government’s decision to expressly

identify a provision as a condition of payment,” which the Court viewed as “relevant, but not

automatically dispositive.” Id. at 2003. Additional relevant factors include whether the alleged

violation is significant or “minor or insubstantial,” id., whether it goes to the “essence of the




                                                   4
         Case 5:17-cv-00317-XR Document 113 Filed 09/18/20 Page 5 of 11




bargain,” id. at 2003 n.5, and what actions the United States took in this or other cases when it had

“actual knowledge” of such violations, id. at 2003-04.

       The Supreme Court was careful to note that “materiality cannot rest on a single fact or

occurrence as always determinative[.]” Id. at 2001 (citation omitted). It therefore did not hold

that any particular factor is dispositive. Courts have repeatedly recognized that Escobar set forth

“a holistic approach to determining materiality in connection with a payment decision, with no one

factor being necessarily dispositive.” E.g., United States ex rel. Escobar v. Universal Health

Servs., Inc., 842 F.3d 103, 109 (1st Cir. 2016) (Escobar II).

           B. Declination Is Irrelevant to Materiality.

       PVA wrongly suggests that the United States’ decision not to intervene in this case

indicates that the alleged falsities were immaterial. See Dkt. 94 at 23-24; see also Dkt. 83 at 2

(“[T]he government declined to intervene. Notably the government did not attempt to negotiate a

monetary settlement indicating there was no actionable FCA violations.”). But “[t]here is no

reason to presume that a decision by the Justice Department not to assume control of the suit is a

commentary on its merits. The Justice Department may have myriad reasons for permitting the

private suit to go forward including limited prosecutorial resources and confidence in the relator’s

attorney.” U.S. ex rel. Chandler v. Cook Cty., Ill., 277 F.3d 969, 974 n.5 (7th Cir. 2002), aff’d,

538 U.S. 119 (2003). Indeed, the FCA “does not require the government to proceed [even] if its

investigation yields a meritorious claim.” United States ex rel. Williams v. Bell Helicopter Textron

Inc., 417 F.3d 450, 455 (5th Cir. 2005).

       “[T]he False Claims Act is designed to allow relators to proceed with a qui tam action even

after the United States has declined to intervene. If relators’ ability to plead sufficiently the

element of materiality were stymied by the government’s choice not to intervene, this would




                                                 5
         Case 5:17-cv-00317-XR Document 113 Filed 09/18/20 Page 6 of 11




undermine the purposes of the Act.” United States ex rel. Prather v. Brookdale Senior Living

Communities. Inc., 892 F.3d 822, 836 (6th Cir. 2018). Congress expressly contemplated that if

the government declined to pursue an FCA action, the relator would have “the right to conduct the

action[]” on behalf of the United States. 31 U.S.C. § 3730(c)(3). When a relator proceeds in a

declined case, the United States still receives the bulk of any recovery from the action, as the

relator’s share is limited to no more than 30 percent of the recovery. Id. § 3730(d)(2). Through

these provisions, the FCA expressly incentivizes and leverages the power of private citizens to

protect the federal fisc from fraud.

       “[T]he simple fact that the government did not intervene has no probative value and is not

relevant.” United States ex rel. El-Amin v. George Washington University, 533 F. Supp. 2d 12,

21-22 (D.D.C. 2008). To illustrate, Escobar was a declined case, and the Supreme Court did not

mention the government’s declination decision as a factor in its materiality analysis. 136 S. Ct. at

2001-04. Nor did the First Circuit, on remand, consider the government’s declination as relevant

to the materiality inquiry. Escobar II, 842 F.3d at 112. Other courts have followed suit, and with

good reason. E.g., Prather, 892 F.3d at 836.

       Accordingly, the decision to decline to intervene in a qui tam does not give rise to any

inferences regarding the materiality of the alleged violations. The Court should “put little weight

on the fact that the DOJ was aware of the allegations and declined intervention. To infer much, if

anything, from such a declination would undermine the purposes of the FCA, which is explicitly

designed to permit private persons to litigate suits in lieu of the Government.” See United States

ex rel. Janssen v. Lawrence Mem’l Hosp., 949 F.3d 533, 542 n.12 (10th Cir. 2020).




                                                 6
         Case 5:17-cv-00317-XR Document 113 Filed 09/18/20 Page 7 of 11




           C. Actual Knowledge or Continued Payment Is Not Dispositive of Materiality.

       PVA also contends that the relators cannot establish materiality as a matter of law because

the government “continues to pay to this day despite being well aware of the alleged violations.”

Dkt. 94 at 3-4; see also id. at 25-26 (“[T]he Government has consistently paid Medicare claims

submitted by PVA all with actual and constantly updated knowledge of Relators’ allegations.”);

Dkt. 112 at 3, 20-24 (arguing the same).

       Actions of the paying agency may bear on materiality only when that agency has “actual

knowledge that certain requirements were violated[.]” Escobar, 136 S. Ct. at 2003. Actual

knowledge is not the same as awareness of allegations of violations. On remand in Escobar, the

First Circuit rejected the defendant’s arguments that the government’s continued payment of

Medicaid claims despite its knowledge of the relator’s allegations warranted dismissal on

materiality grounds. Escobar II, 842 F.3d at 112 (“mere awareness of allegations concerning non-

compliance is different from knowledge of actual non-compliance”); see also United States ex rel.

Rahimi v. Rite Aid Corp., 2019 WL 1426333, *8 (E.D. Mich. Mar. 30, 2019) (“Rite Aid’s argument

conflates actual knowledge that certain requirements were violated with actual knowledge of

allegations that certain requirements were violated” (internal quotation marks and alteration

omitted)); United States ex rel. Brown v. Pfizer, Inc., 2017 WL 1344365, *11 (E.D. Pa. April 17,

2017) (“mere knowledge of allegations regarding noncompliance is insufficient to prove actual

knowledge of noncompliance”).

       Even where the government is actually aware of the full extent of a defendant’s misconduct

and does not stop payment, these facts are not proof per se that the misconduct is immaterial under

the FCA.     There are many good reasons, including important public health and safety

considerations, why the government might continue to pay claims in such circumstances. See U.S.




                                                7
         Case 5:17-cv-00317-XR Document 113 Filed 09/18/20 Page 8 of 11




ex rel. Harrison v. Westinghouse Savannah River Co., 352 F.3d 908, 917 (4th Cir. 2003)

(government might have good reason to pay because the contract is “advantageous to the

government” or is too far along to terminate).

        The government must ensure the delivery of health care to many millions of Americans

enrolled in Medicaid, Medicare, and other health insurance programs. “The Government does not

enjoy the luxury of refusing to reimburse health care claims the moment it suspects there may be

wrongdoing.” United States v. Berkeley HeartLab, Inc., No. 14-cv-230, 2017 WL 4803911, at *7

(D.S.C. Oct. 23, 2017) (appeal filed). While there are circumstances in which the government may

properly halt payments in the face of fraudulent conduct, such decisions are necessarily tempered

by the need to ensure adequate access to health care, including considerations such as the

unavailability of similar services from different providers. As a result, courts have long held that

an FCA defendant is “not automatically exonerated by any overlapping knowledge by government

officials.” United States ex rel. Kreindler v. United Technology Corp., 985 F.2d 1148, 1156 (2d

Cir. 1993).

        The Fifth Circuit and this Court (along with many other courts) have held that continued

payment by the government is not dispositive of materiality—which (as explained above) is a

holistic analysis involving multiple factors. See United States ex rel. Harman v. Trinity Indus.

Inc., 872 F.3d 645, 663 (5th Cir. 2017) (holding that “continued payment by the federal

government after it learns of the alleged fraud” is “not dispositive,” even if it “substantially

increases the burden on the relator in establishing materiality”); United States ex rel. Campbell v.

KIC Dev., LLC, No. EP-18-CV-193-KC, 2019 WL 6884485, at *10 (W.D. Tex. Dec. 10, 2019)

(rejecting defendant’s argument that “because the Government continued to make payments on

both . . . contracts well after the Relator’s suit was filed, it ‘obviously did not find the alleged false




                                                    8
           Case 5:17-cv-00317-XR Document 113 Filed 09/18/20 Page 9 of 11




certifications sufficiently material to cancel the contracts or withhold payments.’”); United States

ex rel. Campie v. Gilead Scis., Inc., 862 F.3d 890, 907 (9th Cir. 2017) (holding that relators

“sufficiently plead[ed] materiality” at the motion-to-dismiss stage, despite continued government

payment for noncompliant medication); United States ex rel. Longo v. Wheeling Hospital, Inc.,

No. 5:19-CV-192, 2019 WL 4478843, at *6 (N.D.W. Va. Sept. 18, 2019) (rejecting the defendants’

argument that the United States’ continued payment of claims rendered the alleged violations

immaterial). And the cases cited by PVA (see Dkt. 94 at 24-26, Dkt. 112 at 22-24) do not state

that actual knowledge and continued payment by the government establish immateriality per se.1

         The government urges the Court to refrain from adopting PVA’s narrow interpretation of

materiality. The government takes no position as to whether the relators have met the materiality

standard under the proper holistic approach, or whether such an analysis is necessary to resolve

PVA’s motion for summary judgment.




1
  See Abbott v. BP Expl. & Prod., Inc., 851 F.3d 384, 388 (5th Cir. 2017) (affirming summary judgment on materiality,
where the relevant federal agency investigated certain allegations by the relator, issued a report finding them without
merit, and allowed the defendant to continue the activity at issue, because the relator did not rebut these “strong facts”);
United States ex rel. McBride v. Halliburton Co., 848 F.3d 1027, 1033 (D.C. Cir. 2017) (affirming summary judgment
on materiality, where relator alleged that Army contractor inflated the “headcount” of Army personnel using its
contracted-for facilities, because “such headcount data (false or not) had no bearing on costs billed to the Government”
and there was other “very strong evidence" that the headcount data was not material—namely the Army investigated
the allegations, did not disallow costs, and gave the contractor an award for “exceptional performance”); United States
ex rel. Nargol v. DePuy Orthopaedics, Inc., 865 F.3d 29, 35 (1st Cir. 2017) (affirming dismissal or certain FCA claims
and reversing the dismissal of other FCA claims and holding that government’s continued payment “despite its actual
knowledge that certain requirements were violated” is “very strong evidence that those requirements are not material”
(quoting Escobar)); United States v. Sanford-Brown, Ltd., 840 F.3d 445, 447-48 (7th Cir. 2016) (“At bottom, even
assuming Nelson’s allegations are true, the most he has shown is that SBC’s supposed noncompliance and
misrepresentations would have entitled the government to decline payment.”); D’Agostino v. ev3, Inc., 845 F.3d 1, 7
(1st Cir. 2016) (“The fact that CMS has not denied reimbursement for Onyx in the wake of D’Agostino’s allegations
casts serious doubt on the materiality of the fraudulent representations that D’Agostino alleges.”); United States ex
rel. Cressman v. Solid Waste Servs., Inc., No. CV 13-5693, 2018 WL 1693349, at *6-7 (E.D. Pa. Apr. 6, 2018)
(granting summary judgment for the defendant, where defendant allegedly failed to disclose certain environmental
violations, because the government did not intervene after it had investigated and the alleged misconduct did not go
“to the very essence of the bargain”—which was to transport the government’s waste and which the defendant
accomplished).


                                                             9
        Case 5:17-cv-00317-XR Document 113 Filed 09/18/20 Page 10 of 11




III.    It Is Constitutional for a Relator to Pursue a Non-Intervened FCA Suit.

        In Riley v. St. Luke's Episcopal Hosp., 252 F.3d 749, 751 (5th Cir. 2001), the Fifth Circuit

held:

        We took this case en banc to reconsider the issue of whether the qui tam provisions
        of the False Claims Act (‘FCA’), which permits private citizens, or relators, to
        pursue actions for fraudulent claims in the name of the federal government, violate
        the constitutional separation of powers doctrine under the Take Care and
        Appointments Clauses of Article II. Because we find no such unconstitutional
        intrusion, we reverse and remand to the district court.

Accordingly, the Court is bound by this precedent and cannot reconsider the issue. PVA concedes

this point, stating that it included the argument to preserve it for potential appellate review.

Dkt. 112 at 24.

                                         CONCLUSION

        For all of the foregoing reasons, the Court should not apply AseraCare to the present case

and follow the Escobar materiality standard and the holding in Riley.




                                                10
        Case 5:17-cv-00317-XR Document 113 Filed 09/18/20 Page 11 of 11




Dated: September 18, 2020                             Respectfully submitted,

                                                      JOHN F. BASH
                                                      United States Attorney

                                              By:     /s/ John M. Deck
                                                      JOHN M. DECK
                                                      Assistant United States Attorney
                                                      Texas Bar No. 24074120
                                                      601 N.W. Loop 410, Suite 600
                                                      San Antonio, Texas 78216
                                                      Tel: (210) 384-7388
                                                      Fax: (210) 384-7322
                                                      Email: john.deck@usdoj.gov
                                                      Counsel for the United States of America



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 18, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to:

Justin T. Berger                                  Sean R. McKenna
Sarvenaz J. Fahimi                                Mark A. Cole
Cotchett Pitre & McCarthy LLP                     SPENCER FANE LLP
840 Malcolm Road                                  2200 Ross Avenue, Suite 4800 West
Burlingame, CA 94010                              Dallas, Texas 75201

Wallace M. Brylak, Jr.                              Stephen J. Romero
Brylak Law                                          Jeff Wurzburg
15900 La Cantera Pkwy.,                             Norton Rose Fulbright US LLP
Suite 19245                                         Frost Tower 111 W. Houston Street,
San Antonio, TX 78256                               Suite 1800
                                                    San Antonio, TX 78205




                                                      /s/ John M. Deck
                                                      John M. Deck
                                                      Assistant United States Attorney




                                               11
